Citation Nr: 0126660	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-24 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant submitted a timely Notice of 
Disagreement of the denial of his claim for a wavier of 
recovery of loan guaranty indebtedness in the amount of 
$15,557.94.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision rendered in June 2000, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), Committee on Waivers and 
Compromises, determined that the veteran's Notice of 
Disagreement to the denial his claim for a wavier of recovery 
of loan guaranty indebtedness in the amount of $15,557.94 was 
untimely.  The veteran subsequently perfected an appeal of 
that decision.


FINDINGS OF FACT

1.  In April 1993 the veteran submitted a request for a 
waiver of recovery of loan guaranty indebtedness in the 
amount of $15,557.94. 

2.  In a June 28, 1993, decision of the Committee on Waivers 
and Overpayments, the veteran's waiver request was denied.

3.  There is no indication in the record that notice of the 
denial or the veteran's appellate rights were ever sent to 
the veteran.

4.  In May 2000 the veteran submitted a statement requesting 
a waiver of his loan guaranty indebtedness which was properly 
construed as a Notice of Disagreement.



CONCLUSION OF LAW

The veteran's May 2000 Notice of Disagreement is timely as to 
the June 1993 decision denying his request for a waiver of 
recovery of loan guaranty indebtedness.  38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302, 20.305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  38 U.S.C.A. § 5104 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting of 
relief.  Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the necessary procedures and time limits, to initiate an 
appeal of the decision.  38 C.F.R. § 3.103(b) (2001).  A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
§ 5104.  38 C.F.R. § 3.104(a) (2001).  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely Substantive Appeal.  38 C.F.R. § 20.200 
(2001).  A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  38 C.F.R. § 20.201 
(2001).  A claimant or his or her representative must file a 
Notice of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that the 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
the mailing the letter of notification of the determination 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302 (2001).  The postmark prior to the 
expiration date of a time limit will be evidence of timely 
filing.  Otherwise, the postmark date will be presumed to be 
five days prior to the date of receipt of the document.  
38 C.F.R. § 20.305 (2001).

In the present case, the veteran's request for a waiver of 
recovery of loan guaranty indebtedness was denied in a June 
1993 decision.  However, review of the claims file and the 
loan guaranty file fails to reveal any evidence that written 
notice of the decision, the right of a hearing, or his 
appellate rights were provided to the veteran at this time.  
In the absence of such notice, the June 1993 decision never 
became final and the decision is still pending.  Because the 
veteran's May 2000 statement expresses a desire to pursue a 
waiver it sufficiently indicates disagreement with the 
previous denial of his request for a waiver, and constitutes 
a valid Notice of Disagreement.  Moreover, given that the one 
year time period for the timely filing of a Notice of 
Disagreement had not expired because notice of the June 1993 
decision denying his claim was never sent, the veteran's 
Notice of Disagreement is timely.  Therefore, a Statement of 
the Case addressing the veteran's request for a waiver of 
recovery of loan guaranty indebtedness in the amount of 
$15,557.94 should be issued.



ORDER

The veteran has submitted a timely Notice of Disagreement of 
the RO's June 1993 denial of his request for a waiver of loan 
guaranty indebtedness in the amount of $15,557.94.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

